Bloodavortt-i, J.
1. When the excerpt from the charge, of which complaint is made in the special ground of the motion for a new trial, is considered in connection Avith the remainder of the charge of the court and in the light of the evidence introduced, there is no error therein Avhieh avouIc! require the grant of a new trial.
2. The evidence in this case sIioavs that the girl alleged to have been seduced was 37 years old, and was engaged to the defendant, but no date had been set for the marriage; that prior to the date of the alleged seduction the accused came to see the girl two or three times a week for several months; that he had asked and obtained the consent of her parents to his marriage to her, and that her clothes Avere made for the Avedding. A part of hex-evidence was as folloAvs: “ He came to see me oftexi. He made love to me and said that he loved me better than any other girl he had ever seexi or any girl that he would sec 5 She testified that after they became exigaged to marry and while she *282was visiting her sister she had intercourse with him for the first time; that "this happened after supper. Howard [the accused] told me to come on, that we were going to marry. He wanted me to come on; that it wasn’t going to hurt nothing; we were going to marry. I put belief in what he said. I thought he would do what he promised to do. I put confidence in him. That is the reason why I yielded to him and allowed him to have sexual intercourse with me.” Under the ruling in Durrence v. State, 20 Ga. App. 192 (1) (92 S. E. 962), and cases cited in the opinion (p. 193), the verdict of seduction in this case was authorized by the evidence.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.